Case 2:20-cv-00334-SVW-PLA Document 10 Filed 02/11/20 Page 1 of 7 Page ID #:29




 1   James S. Link (State Bar # 94280)
     Counselor & Advocate at Law
 2   215 N. Marengo Avenue, 3rd Floor
 3   Pasadena, CA 91101
     (626)793-9570
 4   (626)628-1925 (fax)
 5   james.s.link@att.net
 6   Attorney for Bellaire Reseda Properties, LLC
 7
 8                      IN THE UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   ANTHONY BOUYER, an individual,              Case No.: 2:20-cv-00334-SVW-PLA
12
                  Plaintiff,                     ANSWER TO COMPLAINT; DEMAND
13   v.                                          FOR TRIAL BY JURY
14
     BELLAIRE RESEDA PROPERTIES,
15   LLC, a California limited liability
16   company; and DOES 1-10, inclusive,

17                Defendants.
18         Bellaire Reseda Properties, LLC, hereby responds to Plaintiff’s complaint as
19   follows:
20         1.     Answering paragraph 1, Defendant lacks sufficient information and
21   belief to respond to the allegations and on that basis denies generally and specifically
22   each and every allegation contained therein and the whole thereof.
23         2.     Answering paragraph 2, Defendant admits the allegations.
24         3.     Answering paragraph 3, Defendant admits the allegations.
25         4.     Answering paragraph 4, Defendant lacks sufficient information and
26   belief to respond to the allegations and on that basis denies generally and specifically
27   each and every allegation contained therein and the whole thereof.
28
                                        1
                  ANSWER TO COMPLAINT; DEMAND FOR TRIAL BY JURY
Case 2:20-cv-00334-SVW-PLA Document 10 Filed 02/11/20 Page 2 of 7 Page ID #:30




 1         5.     Answering paragraph 5, Defendant alleges that it is in the process of
 2   installing a van accessible parking space fully compliant with current regulations and
 3   that the federal claims in this action will be moot.
 4         6.     Answering paragraph 6, Defendant alleges plaintiff is a high frequency
 5   litigant having filed 50 cases within the last 12 months and that this Court should
 6   decline supplemental jurisdiction on the basis set forth in Estrada v. Gold Key Dev.,
 7   Inc., 2019 U.S. Dist. LEXIS 170423, at *19 (C.D. Cal. May 1, 2019); Garibay v.
 8   Rodriguez, 2019 U.S. Dist. LEXIS 180528 (C.D. Cal. Aug. 27, 2019); Whitaker v.
 9   Mac, 2019 U.S. Dist. LEXIS 170553 (C.D. Cal. Oct. 1, 2019); Banks v. Socal Sushi
10   Concepts, LLC, 2019 U.S. Dist. LEXIS 62876 (S.D. Cal. Apr. 11, 2019); Schutza v.
11   Alessio Leasing, Inc., 2019 U.S. Dist. LEXIS 60152 (S.D. Cal. Apr. 5, 2019);
12   Rutherford v. Ara Lebanese Grill, 2019 U.S. Dist. LEXIS 36159 (S.D. Cal. Mar. 5,
13   2019); Reyes v. Flourshings Plus, Inc., 2019 U.S. Dist. LEXIS 74495 (S.D. Cal. May
14   1, 2019); Calvin Kwon v. Mehrzad Soleimani d/b/a/ Jim Dandy Fried Chicken, Case
15   2:19-cv-08627-DMG-JDE Document 12 Filed 11/05/19; Pier v. Civic Ctr. Inn &
16   Suites, 2019 U.S. Dist. LEXIS 145891 (C.D. Cal. Aug. 26, 2019); Arroyo v. A&G
17   Interprises, 2019 U.S. Dist. LEXIS 216305, at *14-15 (C.D. Cal. Aug. 20, 2019) and
18   in dozens of other cases where the judges of the Central District have declined to
19   exercise supplemental jurisdiction in cases brought by high frequency plaintiffs
20   alleging Unruh Civil Rights Act damages.
21         7.     Answering paragraph 7, Defendant admits the Property is located within
22   the venue of this Court. Except as so admitted, Defendant denies generally and
23   specifically each and every allegation contained therein and the whole thereof.
24         8.     Answering paragraph 8, Defendant lacks sufficient information and
25   belief to respond to the allegations and on that basis denies generally and specifically
26   each and every allegation contained therein and the whole thereof.
27         9.     Answering paragraph 9, Defendant admits the allegation.
28
                                        2
                  ANSWER TO COMPLAINT; DEMAND FOR TRIAL BY JURY
Case 2:20-cv-00334-SVW-PLA Document 10 Filed 02/11/20 Page 3 of 7 Page ID #:31




 1         10.    Answering paragraph 10, Defendant admits that the parking is available
 2   on the Property. Except as herein admitted, Defendant denies generally and
 3   specifically each and every allegation contained in the paragraph and the whole
 4   thereof.
 5         11.    Answering paragraph 11, Defendant alleges that a useable accessible
 6   parking space existed on the property at the time of plaintiff’s alleged visit although
 7   it was configured to comply with 1984 California regulations and that the structures
 8   on the property were built in 1986. Defendant further alleges that it is installing a
 9   van accessible parking space fully compliant with current regulations.
10         12.    Answering paragraph 12, Defendant alleges that a useable accessible
11   parking space existed on the property at the time of plaintiff’s alleged visit although
12   it was configured to comply with 1984 California regulations and that the structures
13   on the property were built in 1986. Defendant further alleges that it is installing a
14   van accessible parking space fully compliant with current regulations.
15         13.     Answering paragraph 13, Defendant denies generally and specifically
16   each and every allegation contained therein and the whole thereof.
17         14.    Answering paragraph 14, Defendant denies generally and specifically
18   each and every allegation contained in the paragraph and the whole thereof.
19         15.    Answering paragraph 15, Defendant denies generally and specifically
20   each and every allegation contained in the paragraph and the whole thereof.
21         16.    Answering paragraph 16, Defendant lacks sufficient information and
22   belief to respond to the allegations and on that basis denies generally and specifically
23   each and every allegation contained therein and the whole thereof.
24         17.    Answering paragraph 17, Defendant lacks sufficient information and
25   belief to respond to the allegations and on that basis denies generally and specifically
26   each and every allegation contained therein and the whole thereof.
27         18.    Answering paragraph 18, Defendant lacks sufficient information and
28
                                        3
                  ANSWER TO COMPLAINT; DEMAND FOR TRIAL BY JURY
Case 2:20-cv-00334-SVW-PLA Document 10 Filed 02/11/20 Page 4 of 7 Page ID #:32




 1   belief to respond to the allegations and on that basis denies generally and specifically
 2   each and every allegation contained therein and the whole thereof.
 3         19.    Answering paragraph 19, Defendant lacks sufficient information and
 4   belief to respond to the allegations and on that basis denies generally and specifically
 5   each and every allegation contained therein and the whole thereof.
 6         20.    Answering paragraph 20, Defendant lacks sufficient information and
 7   belief to respond to the allegations and on that basis denies generally and specifically
 8   each and every allegation contained therein and the whole thereof.
 9         21.    Answering paragraph 21, Defendant denies generally and specifically
10   each and every allegation contained therein and the whole thereof.
11         22.    Answering paragraph 22, Defendant denies generally and specifically
12   each and every allegation contained in the paragraph and the whole thereof.
13         23.    Answering paragraph 23, Defendant denies generally and specifically
14   each and every allegation contained therein and the whole thereof.
15         24.    Answering paragraph 24, Defendant denies generally and specifically
16   each and every allegation contained therein and the whole thereof.
17         25.    Answering paragraph 25, Defendant lacks sufficient information and
18   belief to respond to the allegations and on that basis denies generally and specifically
19   each and every allegation contained therein and the whole thereof.
20         26.    Answering paragraph 26, Defendant hereby incorporates by reference as
21   though fully set forth at length herein the responses herein to paragraphs 1 through
22   25, inclusive.
23         27.    Answering paragraph 27, Defendant objects to the allegations made
24   therein as legal conclusions or statements of law that are inappropriate to the
25   complaint. To the extent any or all of the allegations are deemed allegations to
26   which an answer is required, Defendant denies generally and specifically each and
27   every factual allegation contained therein and the whole thereof.
28
                                        4
                  ANSWER TO COMPLAINT; DEMAND FOR TRIAL BY JURY
Case 2:20-cv-00334-SVW-PLA Document 10 Filed 02/11/20 Page 5 of 7 Page ID #:33




 1         28.    Answering paragraph 28, Defendant objects to the allegations made
 2   therein as legal conclusions or statements of law that are inappropriate to the
 3   complaint. To the extent any or all of the allegations are deemed allegations to
 4   which an answer is required, Defendant denies generally and specifically each and
 5   every factual allegation contained therein and the whole thereof.
 6         29.    Answering paragraph 29, Defendant objects to the allegations made
 7   therein as legal conclusions or statements of law that are inappropriate to the
 8   complaint. To the extent any or all of the allegations are deemed allegations to
 9   which an answer is required, Defendant denies generally and specifically each and
10   every factual allegation contained therein and the whole thereof
11         30.    Answering paragraph 30, Defendant alleges that a useable accessible
12   parking space existed on the property at the time of plaintiff’s alleged visit although
13   it was configured to comply with 1984 California regulations and that the structures
14   on the property were built in 1986. Defendant further alleges that it is installing a
15   van accessible parking space fully compliant with current regulations..
16         31.    Answering paragraph 31, Defendant lacks sufficient information and
17   belief to respond to the allegations and on that basis denies generally and specifically
18   each and every allegation contained therein and the whole thereof.
19         32.    Answering paragraph 32, Defendant hereby incorporates by reference as
20   though fully set forth at length herein the responses herein to paragraphs 1 through
21   31, inclusive.
22         33.    Answering paragraph 33, Defendant objects to the allegations made
23   therein as legal conclusions or statements of law that are inappropriate to the
24   complaint. To the extent any or all of the allegations are deemed allegations to
25   which an answer is required, Defendant denies generally and specifically each and
26   every factual allegation contained therein and the whole thereof.
27         34.    Answering paragraph 34, Defendant denies generally and specifically
28
                                        5
                  ANSWER TO COMPLAINT; DEMAND FOR TRIAL BY JURY
Case 2:20-cv-00334-SVW-PLA Document 10 Filed 02/11/20 Page 6 of 7 Page ID #:34




 1   each and every factual allegation contained therein and the whole thereof.
 2         35.    Answering paragraph 35, Defendant denies generally and specifically
 3   each and every factual allegation contained therein and the whole thereof.
 4                            FIRST AFFIRMATIVE DEFENSE
 5         36.    Defendant is informed and believes and thereon alleges that Plaintiff is
 6   barred from recovery by the equitable doctrine of “unclean hands”. Defendant is
 7   informed and believes and thereon alleges that plaintiff is a serial litigant who has
 8   filed 50 Americans with Disabilities Act cases in federal courts in the last 12 months.
 9   Defendant is further informed and believe and thereon alleges plaintiff has contrived
10   this litigation to extort money from defendant and never intended to be a customer of
11   any of the business at the property in issue in this action.
12                          SECOND AFFIRMATIVE DEFENSE
13         37.    Plaintiff does not have standing to claim damage under the Unruh Civil
14   Rights Act and the Disabled Persons Act. In order to have standing under those
15   statutes, plaintiff, who qualifies as a high frequency litigant such as this plaintiff,
16   must allege the following: the number of complaints alleging construction-related
17   accessibility claims plaintiff has filed during the 12 months prior to filing this action,
18   the reason plaintiff was in the geographic area of the business, and the reason why
19   plaintiff desired to access the business. California Code of Civil Procedure § 425.50.
20   Plaintiff has failed to properly allege the foregoing required allegations.
21                            THIRD AFFIRMATIVE DEFENSE
22         38.    Because the complaint alleges open-ended and vague allegations of
23   violation of regulations, defendants protectively allege that all or some of the access
24   violations to be alleged by plaintiff under the ADAAG regulations or 2010 Standards
25   are not capable of being remediated on a readily achievable basis because repairs are
26   not easily accomplishable and are not capable of being carried out without much
27   difficulty or expense on the subject property. Defendant is further informed and
28
                                        6
                  ANSWER TO COMPLAINT; DEMAND FOR TRIAL BY JURY
Case 2:20-cv-00334-SVW-PLA Document 10 Filed 02/11/20 Page 7 of 7 Page ID #:35




 1   believes and thereon alleges that the costs to be incurred for the alleged remediation
 2   exceeds the amount that is considered readily achievable, regardless of the financial
 3   condition of defendant, as a matter of law. See e.g., Moore v. Robinson Oil Corp.,
 4   2012 U.S. Dist. LEXIS 80780, 20-22 (N.D. Cal. June 11, 2012); Moore v. Robinson
 5   Oil Corp., 588 F. App'x 528, 529 (9th Cir. 2014); Rodriguez v. Barrita, Inc., 10 F.
 6   Supp. 3d 1062, 1072 (N.D. Cal. 2014).
 7         WHEREFORE, Defendant prays for judgment as follows:
 8         1. That Plaintiff take nothing by this action;
 9         2. For costs of suit incurred herein, including reasonable attorney’s fees;
10         3. For such other and further relief as the Court deems just and proper.
11
12                           DEMAND FOR TRIAL BY JURY
13         Bellaire Reseda Properties, LLC demands trial by jury.
14
15    Date: February 11, 2020                     James S. Link
                                                  Counselor & Advocate At Law
16
17                                                ________________________________
                                                  James S. Link
18                                                Counsel for Bellaire Reseda Properties,
19                                                LLC
20
21
22
23
24
25
26
27
28
                                        7
                  ANSWER TO COMPLAINT; DEMAND FOR TRIAL BY JURY
